Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 11-13, 15-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen in US20120286920.

Regarding Claim 1 and 15:  Chen teaches the creation of a composite material comprising a plurality of grains having a magnetic ferrite phase and magnetic grain boundaries surrounding the grains (See Paragraph 12 and Figure 1). At the grain boundaries of the magnetic ferrite phase is a nanostructured magnetic grain boundary component in the form of NiZn ferrite nanoparticles.  The grain boundary component has an electrical resistivity from 108 to 1012 ohm-cm and a magnetic flux density greater than 250 mT (See Paragraph 12-13).  Based on the flux density and resistivity of the nanoparticles, they are both magnetic and insulating.  Chen teaches that this composite material is used as an inductive core (See Paragraph 11).

Regarding Claim 5:  The resistivity of the nanoparticles is from 108 to 1012 ohm-cm (See Paragraph 13).

Regarding Claim 6:  Chen teaches that the ferrite material may be useful in cores operating from 0.1 to 10 MHz (See Paragraph 35).  The material of Chen is of the same composition as that which is set forth and is capable of the same use. 

Regarding Claim 7:  Chen teaches that the ferrite grains have a size from 3-4 microns (See Paragraph 42).

Regarding Claim 8:  Chen teaches that the nanoparticles have a size from 10-20 nm (See Paragraph 42).

Regarding Claim 9 and 19: Chen teaches that the nanoparticles are spinel ferrites, particularly NiZn spinel ferrites (See Paragraph 42).  

Regarding Claim 11-13 and 16-17:  Chen teaches that the grains comprise a spinel ferrite of composition manganese-zinc ferrite (See Paragraph 42-43).

Regarding Claim 20:  Chen teaches that the composite material is created by providing a granular powder (having grain boundaries surrounding the grains) and adding a plurality of nanoparticles comprising a spinel ferrites thereto (See Paragraph 53).  The 

Regarding Claim 21:  The core may be a toroid, plate EI core, or  E core (See Paragraph 57 and Figure 2).  

Regarding Claim 22:  Chen teaches the use of the material in electronic devices, such as transformers, inductors, power electronic devices, power converters, inductor devices, TR modules, ESPA systems and storage devices (See Paragraph 15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in US20120286920.

Chen teaches the creation of a composite material comprising a plurality of grains having a magnetic ferrite phase and magnetic grain boundaries surrounding the grains (See Paragraph 12 and Figure 1). At the grain boundaries of the magnetic ferrite phase is a nanostructured magnetic grain boundary component in the form of NiZn ferrite nanoparticles.  The grain boundary component has an electrical resistivity from 108 to 1012 ohm-cm and a magnetic flux density greater than 250 mT (See Paragraph 12-13).  Based on the flux density and resistivity of the nanoparticles, they are both magnetic and insulating.  Chen teaches that this composite material is used as an inductive core (See Paragraph 11).

Regarding Claims 2-3 and 18:  Chen teaches that the nanoparticles may be included in an amount from about 1-10 wt% (See Paragraph 42).  Chen does not explicitly teach from 0.1 to about 1 wt% of the material; however, the lower endpoint of about 1 wt% overlaps with the claimed upper endpoint of about 1 wt%.  As this is the case, the range taught by Chen overlaps the claimed subject matter over the range constituting about 1 wt% of the nanoparticles.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed. See MPEP 2144.04.

Regarding Claim 4:  Chen teaches that the nanoparticles may be included in an amount from about 1-10 wt% (See Paragraph 42).  Chen does not explicitly teach from 0.01 to about 0.8 wt% of the material; however it is noted that both the prior art and the claims set forth these ranges in terms of the word “about” in conjunction with the endpoints.  The values associated with the prior art teachings of “about 1%” would at least overlap with the claimed range of “about 0.8%” at least in the regions “about” each endpoint.  Alternatively it is noted that obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  The amount of particles taught by the prior art are sufficiently close to obviate the claimed subject matter. The ranges taught by the prior art and the claimed range are so close that prima facie one skilled in the art would have expected them to have the same properties or effects.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in US20120286920 as applied to claims 1 and 9 above, and further in view of Akhtar in their publication entitled “Y3Fe5O12 nanoparticulate garnet ferrites: Comprehensive study on the synthesis and characterization fabricated by various routes”.

Chen teaches the creation of a composite material comprising a plurality of grains having a magnetic ferrite phase and magnetic grain boundaries surrounding the grains (See Paragraph 12 and Figure 1). At the grain boundaries of the magnetic ferrite phase is a nanostructured magnetic grain boundary component in the form of NiZn ferrite nanoparticles.  The grain boundary component has an electrical resistivity from 108 to 1012 ohm-cm and a magnetic flux density greater than 250 mT (See Paragraph 12-13).  Based on the flux density and resistivity of the nanoparticles, they are both magnetic and insulating.  Chen teaches that this composite material is used as an inductive core (See Paragraph 11).

Chen teaches the use of NiZn ferrite nanoparticles and is silent regarding the use of other particles.

However, Akhtar teaches the creation of Y3Fe5O12 (YIG) nanoparticles by various methods (See Table 1).  Akhtar teaches that YIG nanoparticles are versatile ceramic materials that exhibit exceptional electromagnetic properties and exhibit large resistivity. Chen specifically teaches that the nanoparticles used in his composite material is incorporated based on its ability to provide magnetic continuity across the grains as well 3Fe5O12 nanoparticles of Akhtar are both magnetic and insulating in nature, those of ordinary skill in the art would have found it obvious to use these materials in the composition of Chen.  Those of ordinary skill in the art would have been motivated to incorporate the nanomaterial of Akhtar into the composite of Chen on the basis that Akhtar teaches that these nanoparticles have improved magnetic properties, are highly insulating in nature and are highly useful in high frequency applications (See Introduction/Conclusion; Chen teaches a high frequency application).  Based on the teachings of the prior art, those of ordinary skill would have found it obvious to provide YIG nanoparticles with the MnZn-ferrite of Chen as a grain boundary phase.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 and 11-13 above, and further in view of Chen in US20120286920 in view of Iwase in US3542685.

Chen teaches the creation of a composite material comprising a plurality of grains having a magnetic ferrite phase and magnetic grain boundaries surrounding the grains (See Paragraph 12 and Figure 1). At the grain boundaries of the magnetic ferrite phase is a nanostructured magnetic grain boundary component in the form of NiZn ferrite nanoparticles.  The grain boundary component has an electrical resistivity from 108 to 1012 ohm-cm and a magnetic flux density greater than 250 mT (See Paragraph 12-13).  Based on the flux density and resistivity of the nanoparticles, they are both magnetic 

Chen generally teaches the use of ZnMn ferrites (See Paragraph 13) noting that the grain component phase may consist principally of Mn, Zn, Fe and O.  Although Chen shows an exemplary composition of a grain component, Mn0.62Zn0.38Fe2.25O4,  Chen is silent regarding the range of materials that may be used as a ZnMn ferrite.

However, Iwase teaches that a range of ferrites containing both Zn and Mn may be created that have beneficial magnetic properties.  Particularly Iwase teaches the creation of magnetic materials from oxalate precursors such that the final product has Fe2O3:MnO:ZnO ratios of 57-52:43.5-28.5:17.6-0 and has a spinel structure. The claimed composition falls within this range of composition ratios and is of the same structure.  In terms of the prior art ratios (when Fe content is taken in terms of Fe2O3), the contents of the claimed component are 54 mol% Fe2O3, ~35 mol% MnO, ~10 mol% ZnO, which falls squarely in the range of the prior art.  As Iwase teaches that this range of compositions provides high efficiency MnZn ferrite materials it would have been obvious to use this range of compositions as the grain component of Chen’s composite material as a modification of their exemplary composition.  Those of ordinary skill in the art would have found it obvious to use known spinel MnZn ferrites, such as the range of compositions taught by Iwase in the creation of their composite.  As Iwase teaches this range of compositions has high efficiency, those of ordinary skill in the art would have been motivated to select compositions from this range.  Thus Chen in view of Iwase 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734